Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRIORITY
    Provisional Applicant 62/930266, filed on 04 November 2019, is acknowledged.

 APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 1-36; drawn to a composition for improving the skin microbiome) in the reply filed on 19 October 2022 is acknowledged
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “the at least one desirable strain of C. acnes”.  Examiner notes 1(a) and 1(b) both recite “at least one desirable strain of C. acnes”. It is therefore unclear if the limitation recited in claim 6 is referring to the prebiotic of 1(a) or the probiotic of 1(b). The metes and bounds of the claim are unclear. Appropriate correction is required. Claims 7, 9-10 and 12 is rejected on the same grounds. Claim 8 is included in this rejection because it depends from claim 7. Claim 11 is included in this rejection because it depends from claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter as evidenced by Sanford et al., Fitz-Gibbon et al., Taylor et al., Allhorn et al., Perricone et al., Melnik et al., Van Aller et al., Yoon et al.


Based upon an analysis with respect to the claims as a whole, claims 1-36 are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below.


Claim 1 is directed to a composition comprising at least one of:
a prebiotic comprising a compound that selectively promotes the growth of at least one desirable strain of C. acnes; a probiotic at least one desirable strain of C. acnes; and a post-biotic comprising a molecule produced by C. acnes.

Streamlined analysis for subject matter eligibility, is as follows:

Question 1: Is the claim to a process, machine manufacture or composition of matter?  Yes, the claimed invention is a composition of matter.

Question 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?  

Prong 1. Yes, claim 1 is directed to a law of nature. The limitation in the claim that sets forth the law of nature is: A composition comprising at least one of: a prebiotic comprising a compound that selectively promotes the growth of at least one desirable strain of C. acnes; a probiotic at least one desirable strain of C. acnes; and a post-biotic comprising a molecule produced by C. acnes.

The reason the limitation is considered a judicial exception is: Each of the recited components is naturally occurring, and therefore each is a judicial exception. As evidenced Sanford et al., C. acnes produce short-chain fatty acids (hence, a molecule produced by C. acnes). As evidenced by Fitz-Gibbon RT6 is a strain of C. acnes found on human skin page 2154, right column, first paragraph). As evidenced by Taylor inulin is prebiotic stabilizing agent for C. acnes ([0018]). Therefore each of the components recited in claim 1 encompasses a judicial exceptions that can be found in nature. 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No. The claim is directed to a product (i.e., a composition) and is not a method of treating or administration.

Question 2B: Do the claims recite any additional elements? Yes. 
The additional element must show an inventive concept. Reasons supporting the significance of the additional elements can include one or more of the following:
Improvements to another technology or technical field.
Improvements to the functioning of the computer itself.
Applying the judicial exception with, or by use of, a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application.
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

With respect to Step 2B, limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use.

Do the additional elements result in the claim amounting to significantly more?

No. Claim 1 recites the composition is for improving the skim microbiome. This recitation does not impart any limitations that distinguish the claimed composition from a naturally occurring composition comprising one of the claimed components. Claims 2-4 recite an effect of the prebiotic. The claims do not recite any limitations that change the recited judicial exception to result in something significantly more. Claim 5 recites the prebiotic is a substrate for C. acnes. The claim does not recite any limitations that change the recited judicial exception to result in something significantly more. A strain of C. acnes from a human, as recited in claim 7, is naturally occurring. Therefore claim 7 is included in this rejection. As evidenced by Allhorn et al., a beneficial strain of C. acnes that produce RoxP is naturally occurring (see “Purification of RoxP second paragraph of page 9). The recitation regarding the level of RoxP produced relative to an undesirable strain does not change the judicial exception itself. Therefore claim 8 is included in this rejection. Claim 9-11 recite a function of the judicial exception when contacting human  and human epithelial cells. These limitations do not change the judicial exception or result in something significantly more. As set forth above, an RT6 strain of C. acnes is found in nature. Therefore claim 12 is rejected.  Claim 13 recites how the post-biotic obtained. This limitation does not change the judicial exception. Claims 14-15 recite characteristics of the judicial exception. The recited limitations do not change the judicial exception. Claim 16 identifies the post-biotic as RoxP. As set forth above, RoxP is found in nature. Claims 17-18 recite how the RoxP is obtained. These recitations does not change the judicial to result in something more than what is found in nature. Claim 19 combines two judicial exceptions. Neither the claims nor the specification indicate combining two judicial exceptions changes the recited exceptions to produce something significantly different. Claim 20 encompasses any ingredient that can be used to treat the skin, such as water (hence, a judicial exception). Claim 21 encompasses any naturally occurring substance, such as water (a judicial exception), that can be used to treat the skin. Examiner notes an ingredient from a plant or animal, as recited in claim 22, reads on a judicial exception. Cannabis is naturally occurring. Therefore a substance obtained from it, including a catechin, is a judicial exception (claims 23-24). As evidenced by Perricone, L-arginine is a nitric oxide donor ([0077]). L-arginine is naturally occurring (hence, a judicial exception). As evidenced by Melnik, resveratrol are naturally occurring (hence, judicial exceptions) (claims 26-28). Claim 29 encompasses any natural ingredient, such as a retinoid (claim 30). Retinoids are naturally occurring (hence, judicial exception). As evidenced by Van Aller, EGCG is an mTOR inhibitor (see Abstract). As evidenced by Yoon, EGCG is found in green tea. Therefore claim 31 is a judicial exception. Formulation as a rinse or slurry does impart a change that results in something more than the claimed judicial exception. A kit is a collection of components Therefore the kit claim recited in claim 33 encompasses the judicial exceptions of claim 1. Instructions, as recited in claim 34, do not change the judicial exception. Any substance, including alcohol (hence, a judicial exception), reads on a means for removing native bacteria from skin (claim 35). The components recited in claim 36 do not recite any limitations that would change the claimed judicial exceptions.
Therefore, claims 1-36 are not eligible subject matter
under 35 USC 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanford et al. (Short-Chain Fatty Acids from Cutibacterium acnes Activate Both a Canonical and Epigenetic Inflammatory Response in Human Sebocytes. Published online 08 February 2019. J Immunol 2019; 202:1767-1776).

Sanford et al. disclose Cutibacterium acnes is formerly known as Propionibacterium acnes (see page 1767, let column, first paragraph). The art discloses short-chain fatty acids (SCFAs) produced by P. acnes (Abstract). P. acnes cultured with glycerol results in the generation of SCFAs (see page 1770, left column, second paragraph).The art teaches purified SCFAs from crude P. acnes supernatant (page 170, left column, third paragraph). A SCFA produced by C. acnes is interpreted to be a post-biotic comprising a molecule produced by C. acnes. Therefore claim 1 is anticipated (claim 1). 

Claim 13 recites how the post-biotic is obtained. This a product by process limitation that does not distinguish the claimed post-biotic from that taught in the prior art. Therefore claim 13 is included in this rejection (claim 13).

The supernatant taught by the prior art is broadly interpreted to read on a slurry. Therefore claim 32 is included in this rejection (claim 32).

A kit is actually a plurality of components grouped together and thus the prior art reads on it. Therefore SCFA from C. acnes reads on the kit recited in claim 33 (claim 33). 

A kit is actually a plurality of components grouped together and thus the prior art reads on it.  In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound. Therefore claim 34 is included in this rejection (claim 34).

Therefore Applicant’s invention is anticipated as claimed.

Claims 1, 13, 15 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (Comparative lipidomic profiling of the human commensal bacterium Propionibacterium acnes and its extracellular vesicles. RSC Adv., 2018, 8, 15241) as evidenced by Sanford et al.

Jeon cultivate and isolated extracellular vesicles (EV) from P. acnes (see page 15242, left column, second paragraph). The art teaches lipids are produced (see Abstract). As evidenced by Sanford, Cutibacterium acnes is formerly known as Propionibacterium acnes. Therefore the lipid disclosed by Jeon is interpreted to read on a post-biotic comprising a molecule produced by C. acnes. Therefore claim 1 is anticipated (claim 1).

Claim 13 recites how the post-biotic is obtained. This a product by process limitation that does not distinguish the claimed post-biotic from that taught in the prior art. Therefore claim 13 is included in this rejection (claim 13).


A lipid reads on claim 15 (claim 15).

A kit is actually a plurality of components grouped together and thus the prior art reads on it. Therefore lipids from C. acnes reads on the kit recited in claim 33 (claim 33). 

A kit is actually a plurality of components grouped together and thus the prior art reads on it.  In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound. Therefore claim 34 is included in this rejection (claim 34).

Therefore Applicant’s invention is anticipated as claimed.

Claims 1, 13-18 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allhorn et al. (A novel enzyme with antioxidant capacity produced by the ubiquitous skin colonizer Propionibacterium acnes. Scientific Reports 6:36412 pages 1-12) as evidenced by Sanford.

Allhorn et al. purify RoxP from Propionibacterium acnes (see “Purification of RoxP second paragraph of page 9). As evidenced by Sanford, Cutibacterium acnes is formerly known as Propionibacterium acnes. The art teaches RoxP is the PPA1939 secreted enzyme with antioxidant activity (see page 1, third paragraph). Therefore the protein disclosed by Allhorn is interpreted to read on a post-biotic comprising a molecule produced by C. acnes. Therefore claim 1 is anticipated (claim 1). 

Claim 13 recites how the post-biotic is obtained. This a product by process limitation that does not distinguish the claimed post-biotic from that taught in the prior art. Therefore claim 13 is included in this rejection (claim 13).

Allhorn teaches the enzyme has antioxidant activity (supra). Therefore claim 14 is included in this rejection (claim 14). The enzyme is a protein (supra). Therefore claim 15 is included in this rejection (claim 15). RoxP reads on claim 16 (claim 16). The art teaches RoxP is obtained from a culture of P. acnes (hence, C. acnes). Therefore claim 17 is included in this rejection (claim 17). Claim 18 recites how the RoxP is produced. The claim is drawn to a product, and not a method. The claims do not distinguish the claimed RoxP from that of the prior art. Therefore claim 18 is included in this rejection (claim 18).

A kit is actually a plurality of components grouped together and thus the prior art reads on it. Therefore RoxP from C. acnes reads on the kit recited in claim 33 (claim 33). 

A kit is actually a plurality of components grouped together and thus the prior art reads on it.  In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound. Therefore claim 34 is included in this rejection (claim 34).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 1, 6-12 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitz-Gibbon et al. (Propionibacterium acnes Strain Populations in the Human Skin Microbiome Associated with Acne. Journal of Investigative Dermatology (2013) 133, 2152–2160) as evidenced by Sanford et al.


Fitz-Gibbon compare the skin microbiome at the strain level and genome level of Propionibacterium acnes, a dominant skin commensal, between 49 acne patients and 52 healthy individuals by sampling the pilosebaceous units on their noses (Abstract).  As evidenced by Sanford, Cutibacterium acnes is formerly known as Propionibacterium acnes. The art teaches RT6, although detected in only 11 subjects, was strongly associated with normal skin (page 2154, right column, first paragraph). The art teaches RT6 is found to be enriched in normal skin (see last line of age 2155, left column bridging first line of right column). RT6 is interpreted to read on a probiotic comprising a desirable strain of C. acnes since it is associated with normal skin. Therefore claim 1 is anticipated (claim 1). Fitz-Gibbons teaches RT6 is obtained from acne patients (supra). Therefore claim 6 is included (claim 6). 

Fitz-Gibbon et al. disclose RT6. As evidenced by the Instant Specification, RT6 produced levels of RoxP that meet the limitations recited in claims 7-8 ([0072]). Therefore claims 7-8 are included in this rejection (claims 7-8).

Fitz-Gibbon et al. disclose RT6. As evidenced by the Instant Specification, RT6 meets the limitations recited in claims 9-11 ([0012]). Therefore claims 9-11 are included in this rejection (claims 9-11).

RT6 reads on claim 12 (claim 12).

A kit is actually a plurality of components grouped together and thus the prior art reads on it. Therefore RT6 from C. acnes reads on the kit recited in claim 33 (claim 33). 

A kit is actually a plurality of components grouped together and thus the prior art reads on it.  In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound. Therefore claim 34 is included in this rejection (claim 34).

The art teaches Skin microcomedone (white head or black head) samples were taken from the nose of the subjects using Biore Deep Cleansing Pore Strips (Kao Brands Company, Cincinnati, OH) by following the instructions of the manufacturer (page 2158, right column, second paragraph. A pore strip is interpreted to read on a means for removing native bacteria from the skin. Therefore claim 35 is included in this rejection (claim 35).

A pore strip is interpreted to read on a skin strip. Therefore claim 36 is included in this rejection (claim 36).
Therefore Applicant’s Invention is anticipated as claimed.

Claims 1, 3-5, 7-12, 19-21, 29 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (Compositions and Methods For Treatment Of Skin Disorders. 20180078588 22 March 2018) as evidenced by Sanford et al.


Taylor et al. disclose compositions and methods of treatment for acne and other skin disorders involving the use of probiotics (Abstract). In certain embodiments , the probiotic comprises healthy P. acnes of a ribotype selected from at least one of the following ribotypes of RT1 , RT2 , RT3 , RT4 , RT5 , RT7 , RT8 , RT9 , or RT10 ([0052]).  As evidenced by Sanford et al. Cutibacterium acnes is formerly known as Propionibacterium acnes (see page 1767, let column, first paragraph). Therefore Taylor teaches a healthy (hence desirable) strain of C. acnes. 

Examiner notes Taylor teaches an embodiment comprising P. acnes and a prebiotic stabilizing agent ([0018]). Therefore the art also teaches a prebiotic comprising a compound that selectively promotes the growth of a desirable strain.

Therefore claim 1 is included in this rejection (claim 1). 

Taylor teaches an embodiment where the prebiotic stabilizing agent is inulin ([0018]). It is well known in the art that inulin is a carbohydrate. Examiner notes the Instant Specification discloses the following ([0011]):

In one aspect, the composition comprises a prebiotic. The prebiotic may comprise a compound that selectively inhibits the growth of undesirable strains of C. acnes. The compound may inhibit the synthesis of porphyrin in undesirable strains of C. acnes. The compound may be a preferential substrate for desirable strains of C. acnes and may be a carbohydrate or non-carbohydrate moiety.

Therefore the carbohydrate stabilizing agent taught by Taylor is interpreted to meet the limitations of claims 3-5 (claims 3-5).

Taylor et al. disclose RT6. As evidenced by the Instant Specification, RT6 produced levels of RoxP that meet the limitations recited in claims 7-8 ([0072]). Therefore claims 7-8 are included in this rejection (claims 7-8).

Taylor et al. disclose RT6. As evidenced by the Instant Specification, RT6 meets the limitations recited in claims 9-11 ([0012]). Therefore claims 9-11 are included in this rejection (claims 9-11).

RT6 reads on claim 12 (claim 12).

Examiner notes Taylor teaches an embodiment comprising P. acnes and a prebiotic stabilizing agent ([0018]). Therefore the art also teaches a prebiotic comprising a compound that selectively promotes the growth of a desirable strain. Therefore claim 19 is included in this rejection (claim 19).

In some embodiments , the health - associated Propionibacterium acnes microbe comprises a mixture of two or more different ribotypes of Propionibacterium acnes (see end of [0012]). A second health associated Propionibacterium acnes ribotype reads on an additional ingredient useful for treating skin. Therefore claim 20 is included in this rejection (claim 20). Said ribotype is naturally occurring. Therefore claim 21 is included in this rejection (claim 21). A ribotype is interpreted to be an active pharmaceutical ingredient. Therefore claim 29 is included in this rejection (claim 29).

A kit is actually a plurality of components grouped together and thus the prior art reads on it. Therefore RT6 from C. acnes reads on the kit recited in claim 33 (claim 33). 

A kit is actually a plurality of components grouped together and thus the prior art reads on it.  In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound. Therefore claim 34 is included in this rejection (claim 34).

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or   
    nonobviousness.

Claims 2, 22, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. as evidenced by Sanford et al.

Claims 1, 20 and 29 are rejected on the grounds set forth above. The teachings of Taylor et al. as set forth above are reiterated.

Examiner notes the Instant Specification discloses the following ([0010]:
One embodiment of the invention is a composition comprising one or more ingredients that alter the environment of the skin of an individual, such that the skin becomes less hospitable for the growth of undesirable strains of C. acnes, and more hospitable for the growth of desirable strains of C. acnes. The composition may comprise one or more of a prebiotic that selectively promotes the growth of desirable strains of C. acnes, a probiotic comprising one or more desirable strains of C. acnes, and a post-biotic comprising at least one molecule produced by C. acnes. The composition may promote the growth of desirable strains of C. acnes at a rate that is at least 2×, at least 3×, at least 4×, at least 5×, at least 10×, at least 50×, at least 100×, or at least 1000× greater than the growth rate of undesirable strains of C. acnes.

Taylor teaches the disclosed probiotics may comprise at least one strain of bacteria that inhibits the activity of a pathogenic strain of P. acnes ([0050]). In some embodiments, the probiotic reduces growth (or regrowth) is reduced by at least 10 fold ([0050]). Therefore if applied to the face, the probiotic taught by Taylor would be expected to alter the environment of the skin of an individual, such that the skin becomes less hospitable for the growth of undesirable strains of C. acnes, and more hospitable for the growth of desirable strains of C. acnes. Therefore the probiotic inhibits the growth of at least one undesirable strain of C. acnes. 

It would have been obvious to use a bacteria that  inhibits the activity of a pathogenic strain of P. acnes. One would have been motivated to do so since Taylor suggests the use of probiotics that reduce pathogenic acne strains. Taylor teaches doing so prevents growth or regrowth of pathogenic bacteria at least 10 fold. Therefore claim 2 is rendered obvious (claim 2).

Taylor suggests the use of natural extracts including tea tree oil or green tea extract (hence, obtained from a plant). It would have been obvious to use a natural extract obtained from a plant since Taylor teaches plant extracts that can successfully be used as secondary active ingredients. Therefore claim 22 is rendered obvious (claim 22).

The art suggests an anti-acne agent may be resveratrol ([0018]). Therefore claim 26 is included in this rejection (claim 26).

In certain embodiments, compositions disclosed herein comprise resveratrol or trans – resveratrol ([0189]). Therefore claim 27 is included in this rejection (claim 27).

Anti-acne agent may be retinoid  ([0018]). Therefore claim 30 is included in this rejection (claim 30).

Therefore Applicant’s invention is rendered obvious as claimed.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. as applied to claim 26 above, and further in view of Melnik et al. (Treatment of Acne Vulgaris, Rosacea ad Androgenetic Alopecia and Cancer Protection In Smokers, Obesity and Diabetes Mellitus. WO2011/039175).

Claim 26 is rejected on the grounds set forth above. The teachings of Taylor are reiterated. Taylor suggests the use of resveratrol. The art is silent regarding the use of a racemic or scalenic mixture of cis- and trans-resveratrol.

Melnik teaches the use of resveratrol and or resveratrol derivatives for a preparation of a medicament to treat ache (Abstract). The art teaches resveratrol (trans-resveratrol) is trans-3,5,4 '-trihydroxystilbene and is a natural compound especially present in red wine grapes and red wine (page 3, last 2 lines). Resveratrol derivatives are compounds of the general formulas shown in figure 4 and include cis-resveratrol and cis-resveratrol derivatives (first two lines of page 4). Claim 16 of Melnik recites the use of a mixture of resveratrol and resveratrol derivatives. 

It would have been obvious to use resveratrol in the composition taught by Taylor. One would have been motivated to do so since Taylor teaches a composition for treating acne that may comprise resveratrol ingredients and Melnik teaches a mixture of cis and trans resveratrol can be used in compositions that treat acne. One would have had a reasonable expectation of success since Taylor teaches resveratrol can successfully be used in the disclosed composition. Examiner notes a racemic and salenic mixture encompasses equal or different amounts of each species. Therefore a mixture comprising both species, as taught by Melnik, is encompassed by the limitation recited in claim 28. Therefore claim 28 is rendered obvious as claimed (claim 28).

Therefore Applicant’s Invention is rendered obvious as claimed

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. as applied to claim 29 above, and further in view of Yoon et al. (Epigallocatechin-3-gallate improves acne in humans by modulating intracellular molecular targets and inhibiting P. acnes. J Invest Dermatol . 2013 Feb;133(2):429-4) as evidenced by Van Aller et al. (Epigallocatechin gallate (EGCG), a major component of green tea, is a dual phosphoinositide-3-kinase/mTOR inhibitor. Biochem Biophys Res Commun 2011 Mar 11;406(2):194-9).


Claim 29 is rejected on the grounds set forth above. The teachings of Taylor are reiterated. Taylor teaches the composition may comprise an active ingredient ([0077] [0186]). The additional active ingredient may have anti-inflammatory activity ([0186]).  The art suggests a green the extract ([0018]). The art does not explicitly teach the use of an mTOR inhibitor.

Yoon examined the effects of EGCG (Epigallocatechin-3-gallate; hence, a catechin), the major polyphenol in green tea, on human SEB-1 sebocytes and in patients with acne. In SEB-1 sebocytes, we found that EGCG reduced sebum by modulating the AMPK-SREBP-1 signaling pathway. EGCG also reduces inflammation by suppressing the NF-κB and AP-1 pathways. EGCG also induces cytotoxicity of SEB-1 sebocytes via apoptosis and decreases the viability of P. acnes, thus targeting almost all the pathogenic features of acne. Finally, and most importantly, EGCG significantly improved acne in an 8-week randomized, split-face, clinical trial, and was well tolerated. Our data provide a therapeutic rationale for the use of EGCG in acne. (See Abstract). As evidenced by Van Aller, EGCG is an mTOR inhibitor (see Abstract). 

It would have been obvious to use an mTOR inhibitor in the composition taught by Taylor. One would have been motivated to do so since Taylor teaches a composition for treating acne that may comprise additional active ingredients and Yoon teaches an mTOR inhibitor can be used in compositions that treat acne. Taylor suggests ingredients that are anti-inflammatory and Yoon teaches an mTOR inhibitor that has this property. One would have had a reasonable expectation of success since Taylor teaches additional active ingredients can successfully be used in the disclosed composition. One would have expected similar results since Taylor and Yoon are both directed to the same disorder. Therefore claim 31 is rendered obvious as claimed (claim 31).

Therefore Applicant’s Invention is rendered obvious as claimed.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. as applied to claim 22 above, and further in view of Lapidos et al. (Why Cannabis Is the Buzziest Ingredient in Skin Care. Well + Good. 24 April 2018). 

Claim 22 is rejected on the grounds set forth above. The teachings of Taylor are reiterated. Taylor teaches the composition may comprise an active ingredient ([0077] [0186]). The additional active ingredient may have anti-inflammatory activity ([0186]). While Taylor teaches the composition may comprise additional ingredients, the art is silent regarding an extract from a Cannabis species.

Lapidos teaches studies have shown that CBD (hence, a cannabis species extract) can potentially be helpful for fighting acne, too, and may even give your skin a more youthful appearance, thanks to its inflammation-fighting prowess (page 3, second paragraph). 

It would have been obvious to use CBD in the composition taught by Taylor. One would have been motivated to do so since Taylor teaches a composition for treating acne that may comprise additional active ingredients and Lapidos teaches CBD can be used in compositions that treat acne. Taylor suggests ingredients that are anti-inflammatory and Lapidos teaches CBD has these properties. One would have had a reasonable expectation of success since Taylor teaches additional active ingredients can successfully be used in the disclosed composition. One would have expected similar results since Taylor and Lapidos are both directed to the same disorder.

Therefore claim 23 is rendered obvious (claim 23).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. as applied to claim 22 above, and further in view of Sinclair Technology (How cannabis extract could be the ultimate Acne Cure. 2017 pages 1-3) as evidenced by Leafwell (What Is Catechin? Guide to the Flavanoid).

Claim 22 is rejected on the grounds set forth above. The teachings of Taylor are reiterated. Taylor teaches the composition may comprise an active ingredient ([0077] [0186]). The art suggests the use of natural extracts ([0191]).

The art is silent regarding the use of an extract from a Cannabis species (Claim 23). The art does note teach said extract is a catechin (claim 24).

Sinclair Dermatology discloses there have been “plenty of reports of people using crude extracts of the cannabis plant to treat acne with positive effects” (page 1 third section from the bottom). As evidenced by Leafwell, catechins are a flavonoid or natural nutrient found in plants, including cannabis (first sentence).

It would have been obvious to use an extract from a cannabis species in the composition taught by Taylor. One would have been motivated to do so since Taylor teaches a composition for treating acne that may comprise additional active ingredients including a natural extract and Sinclair Dermatology teaches a crude cannabis extract has been shown to treat acne. One would have had a reasonable expectation of success since Taylor teaches natural extracts can successfully be used in the disclosed composition. One would have expected similar results since Taylor and Sinclair Dermatology both treat the same disorder. Therefore claim 23 is rendered obvious (claim 23). As evidenced by Leafwell, catechins are a flavonoid or natural nutrient found in plants, including cannabis (first sentence). Therefore the cannabis crude extract disclosed by Sinclair Dermatology would be expected to comprise catechins. Therefore claim 24 is included in this rejection (claim 24).

Therefore Applicants Invention is rendered obvious as claimed.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. as applied to claim 20 above, and further in view of Perricone et al. (Systems and methods for treatment of acne vulgaris and other conditions with a topical nitric oxide delivery system. US 2017/0106014 A1 2017).

Claim 20 is rejected on the grounds set forth above. The teachings of Taylor are reiterated. Taylor teaches the composition may comprise an active ingredient ([0077] [0186]). The additional active ingredient may have anti-inflammatory activity or be an antioxidant ([0186]). While Taylor teaches the composition may comprise additional ingredients, the art is silent regarding nitric oxide prodrugs or nitric acid donors.

Perricone teaches a composition for treating subjects having or at risk of acne (Abstract). The composition comprises nitric oxide ([0009]). The art teaches application of nitric oxide results in clinical improvement ([0015]). In some cases, the natural antioxidant and anti-inflammatory effects of nitric oxide may prevent the magnifying cascade that results in clinically apparent inflammatory lesions. Also, anti-microbial effects of nitric oxide may be used to clear follicles of secondary infection, e.g., from propionibacteria ([0015]). In some cases a nitric oxide donor is used ([0049]). The art teaches nitric oxide donors are an entity that is able to release nitric oxide, such as L-arginine, nitroglycerin, or amyl nitrite ([0077]). 

It would have been obvious to use a nitic oxide product or nitric oxide donor in the composition taught by Taylor. One would have been motivated to do so since Taylor teaches a composition for treating acne that may comprise additional active ingredients and Perricone teaches nitric oxide and nitric oxide donors can be used in compositions that treat acne. Taylor suggests ingredients that are anti-inflammatory and that are antioxidants and Perricone teaches nitric oxides have these properties. One would have had a reasonable expectation of success since Taylor teaches additional active ingredients can successfully be used in the disclosed composition. One would have expected similar results since Taylor and Perricone both treat the same disorder.
Therefore claim 25 is rendered obvious (claim 25).

Therefore Applicants Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653